AMERICAN REALTY INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, (dollars in thousands, except share and per share amounts) Revenues: Rental and other property revenues (including $167 and $0 for the three months and $335 and $0 for the six months ended 2012 and 2011 respectively from affiliates and related parties) $ Expenses: Property operating expenses (including $258 and $383 for the three months and $550 and $631 for the six months ended 2012 and 2011 respectively from affiliates and related parties) Depreciation and amortization General and administrative (including $937 and $1,241 for the three months and $1,817 and $2,429 for the six months ended 2012 and 2011 respectively from affiliates and related parties) Provision on impairment of notes receivable and real estate assets - - Advisory fee to affiliate Total operating expenses Operating income (loss) ) Other income (expense): Interest income (including $4,624 and $1,104 for the three months and $7,865 and $1,603 for the six months ended 2012 and 2011 respectively from affiliates and related parties) Other income (including $1,500 and $0 for the three months and $3,000 and $0 for the six months ended 2012 and 2011 respectively from affiliates and related parties) Mortgage and loan interest (including $931 and $1,275 for the three months and $1,853 and $1,580 for the six months ended 2012 and 2011 respectively from affiliates and related parties) Loss on sale of investments - - ) - Earnings from unconsolidated subsidiaries and investees 33 22 ) Total other expenses ) Loss before gain on land sales, non-controlling interest, and taxes ) Gain on land sales Income (loss) from continuing operations before tax ) ) Income tax benefit Net income (loss) from continuing operations ) ) Discontinued operations: Loss from discontinued operations ) Gain on sale of real estate from discontinued operations Income tax expense from discontinued operations ) Net income from discontinued operations Net income (loss) ) ) Net (income) loss attributable to non-controlling interest ) Net income (loss) attributable to American Realty Investors, Inc. ) Preferred dividend requirement ) Net income (loss) applicable to common shares $ $ $ ) $ Earnings per share - basic Income (loss) from continuing operations $ $ $ ) $ ) Income from discontinued operations Net income (loss) applicable to common shares $ $ $ ) $ Earnings per share - diluted Income (loss) from continuing operations $ $ $ ) $ ) Income from discontinued operations Net income (loss) applicable to common shares $ $ $ ) $ Weighted average common share used in computing earnings per share Weighted average common share used in computing diluted earnings per share Amounts attributable to American Realty Investors, Inc. Income (loss) from continuing operations $ $ $ ) $ Income from discontinued operations Net income (loss) $ $ $ ) $ AMERICAN REALTY INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, (dollars in thousands, except share and par value amounts) Assets Real estate, at cost $ $ Real estate held for sale at cost, net of depreciation ($3,290 for 2012 and $1,752 for 2011) Real estate subject to sales contracts at cost, net of depreciation ($15,042 and $9,790 in 2012 and 2011) Less accumulated depreciation ) ) Total real estate Notes and interest receivable Performing (including $114,613 and $104,969 in 2012 and 2011 from affiliates and related parties) Non-performing(including $0 and $0 in 2012 and 2011 from affiliates and related parties) Less allowance for estimated losses (including $18,962 and $8,962 in 2012 and 2011 from affiliates and related parties) ) ) Total notes and interest receivable Cash and cash equivalents Investments in unconsolidated subsidiaries and investees Other assets (including $21 in 2012 and $11 in 2011 from affiliates and related parties) Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Notes and interest payable $ $ Notes related to assets held for sale Notes related to subject to sales contracts Stock-secured notes payable and margin debt Affiliate payables Deferred gain (including $75,727 and $71,964 in 2012 and 2011 from sales to related parties) Accounts payable and other liabilities (including $1,925 and $1,822 in 2012 and 2011 to affiliates and related parties) Shareholders’ equity: Preferred stock, Series A: $2.00 par value, authorized 15,000,000 shares, issued and outstanding 3,353,954 shares in 2012 and 2011 (liquidation preference $10 per share), including 900,000 shares in 2012 and 2011 held by subsidiaries Common stock, $.01 par value, authorized 100,000,000 shares; issued 11,941,174 shares and outstanding 11,525,389 shares in 2012 and 2011 Treasury stock at cost; 415,785 shares in 2012 and 2011 and 229,214 and 236,587 shares held by TCI as of 2012 and 2011. ) ) Paid-in capital Retained earnings ) ) Accumulated other comprehensive income ) ) Total American Realty Investors, Inc. shareholders' equity Non-controlling interest Total equity Total liabilities and equity $ $
